DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
1.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

2.	Claims 16, 19-21, 26, 29-31 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Khaleghi et al. US 10,211,920
	Regarding claims 16 and 26, Khaleghi et al. discloses in Fig. 1, a method/apparatus of an optical node 114, 144 in an optical line system configured to characterize an optical fiber 106, 104, the optical node 114 comprising:

an optical amplifier connected to the optical fiber (see Fig. 5, elements 540, 542);  
wherein each of the least two lasers and the optical amplifier are integrated components for performance of functionality in the optical line system, and wherein each is configurable to perform a measurement function on the optical fiber independent of the functionality in the optical line system, and wherein the measurement function includes one or more of a fiber length measurement, a fiber dispersion measurement, and a Stimulated Raman Scattering (SRS) measurement (col. 4, line 47 to col. 5, line 26).
 	Regarding claims 19 and 29, Khaleghi discloses one or more receivers each configured to receive a corresponding different wavelength from the second optical node via a second optical fiber, wherein the one or more receivers are integrated components for performance of functionality in the optical line system, and wherein the one or more receivers are configurable to perform the measurement function on the second optical fiber independent of the functionality in the optical line system (Fig. 10; col. 7, line 35 to 53). 
 	Regarding claims 20 and 30, Khaleghi discloses wherein the measurement function is the fiber length measurement, wherein a laser of the at least two lasers is configured for an Optical Time Domain Reflectometer (OTDR), and wherein the fiber length measurement is based on an OTDR measurement with a clear reference point at the second optical node (col. 4, line 47 to col. 5, line 26).
.
 

Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
4.	Claims 16-18, 20-28, 30-35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4, 7, 10, 13, 16-17 of U.S. Patent No. 10,411,796. Although the claims at issue are not identical, they are not patentably distinct from each other because said claims of the instant application are merely a broad version of said claims of the US 10,411,796 are therefore obvious over said claims of the US 10,411,796.

Claim 16 of 17/056,464
Claim 10 of US10,411,796
An optical node in an optical line system configured to characterize an optical fiber, the optical node comprising:
An optical node in an optical line system configured to characterize an optical fiber, the optical node comprising:
at least two lasers each configured to provide a different wavelength from one another to the optical fiber to a second optical node;  
one or more components 
configured to perform functions during operation of the optical node,
an optical amplifier connected to the optical fiber;  
wherein each of the least two lasers and the optical amplifier are integrated components for performance of functionality in the optical line system, and
and an optical modem 
which is configured for communication over the optical fiber based on the one 
or more measurements, wherein the one or more components comprise i) an optical amplifier, and ii) devices configured to provide an optical wavelength outside of amplification bandwidth of the optical amplifier,
wherein each is configurable to perform a measurement function on the optical fiber independent of the functionality in the optical line system, and wherein the measurement function includes one or more of a fiber length measurement, a fiber dispersion measurement, and a Stimulated Raman Scattering (SRS) measurement
wherein the one or more measurements comprise a measurement of power of the optical wavelength at a downstream node from the optical node with the optical 
amplifier disabled, a measurement of power of the optical wavelength at 
a downstream node from the optical node with the optical amplifier configured to generate Amplified Stimulated Emission (ASE), and a determination of Stimulated Raman Scattering (SRS) based on the measured power P.sub.1 and power 
P.sub.2.


Regarding claims 17 and 27, Archambault discloses one or more optical modems that are configured for communication over the optical fiber based on the measurement function (claim 10 of US 10,411,796).
 	Regarding claims 18 and 28, Archambault discloses wherein a launch power of the one or more optical modems into the optical fiber is set based on results from the measurement function (claim 10 of US 10,411,796).
 	 Regarding claims 20 and 30, Archambault discloses wherein the measurement function is the fiber length measurement, wherein a laser of the at least two lasers is configured for an Optical Time Domain Reflectometer (OTDR), and wherein the fiber length measurement is based on an OTDR measurement with a clear reference point at the second optical node (claim 13 of US 10,411,796). 
Regarding claims 21 and 31, Archambault discloses wherein the clear reference point is provided for a configurable referent element at the second optical node that is 
Regarding claims 22 and 32, Archambault discloses  wherein the measurement function is the fiber dispersion measurement, and wherein the fiber dispersion measurement is performed by the at least two lasers each configured to provide the different wavelength with a same bit pattern in a synchronized manner or with known delays (claim 16 of US 10,411,796).
 	Regarding claims 23 and 33, Archambault discloses wherein the fiber dispersion measurement is measured by a determining a differential time delay between optical pulses on each of the different wavelengths and dividing the differential time delay by a length of the optical fiber and separation of the different wavelengths to determine the dispersion at an average of the different wavelengths (claim 17 of US 10,411,796).
 	Regarding claims 24 and 34, Archambault discloses wherein the measurement function is the SRS measurement that is based on two measurements including one with the optical amplifier disabled and one with the optical amplifier configured to generate Amplified Stimulated Emission (ASE) (claim 10 of US 10,411,796).
 	Regarding claims 25 and 35, Archambault discloses wherein the SRS measurement is utilized to determine launch powers of optical signals independent of knowledge of a fiber type and patch panel losses (claim 7 of US 10,411,796).



 
Conclusion

5.	 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
a.	Izumi U.S. Publication no. 2009/0297154. Transmission path type specifying apparatus and method
b.	Xia etal. U.S. Patent no. 8,175,454. Fault location for long haul transmission system
c.	Leblanc U.S. Publication no. 2015/0198503. Method and system for measuring an optical loss value of an optical fiber link

6.	Any inquiry concerning this communication or earlier communications from	 the examiner should be directed to Dzung D Tran whose telephone number is (571)
272-3025. The examiner can normally be reached on 9:00 AM - 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's
supervisor, David Payne, can be reached on (571) 272-3024. The fax phone number
for the organization where this application or proceeding is assigned is 703-872-9306.
Application Information Retrieval (PAIR) system. Status information for published
applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR
only.
For more information about the PAIR system, see hitp://pair-direct.uspto.gov.


DT
09/09/2021

/Dzung D Tran/
Primary Examiner, Art Unit 2637